Citation Nr: 1300246	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  07-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot condition, to include as secondary to the service-connected right ankle sprain disability. 

2.  Entitlement to service connection for a right big toe condition, to include as secondary to the service-connected right ankle sprain disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from July 1982 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) from a February 2006 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Veteran requested to be afforded a hearing before a Veterans Law Judge at the RO in his June 2007 substantive appeal, but later withdrew that request in an October 2007 written communication.

The Board remanded the claims in November 2010 and April 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was last remanded in April 2012 for additional development of the record.  Unfortunately, the Board finds that the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).  

A December 2010 VA examination yielded diagnoses of bilateral pes planus with secondary bilateral hallux valgus with plantar fasciitis of the right foot.  The examiner opined that the plantar fasciitis and hallux valgus were not related to the service-connected right ankle sprain, but were expected outcomes associated with the Veteran's "congenital" pes planus. 

The Board remanded the claim again in April 2012 to obtain a medical opinion as to whether the Veteran's pes planus was a congenital defect or disease.  The distinction is important because service connection for congenital or developmental defect is precluded by 38 C.F.R. §§ 3.303(c), 4.9.  However, congenital or development defects may be service-connected where a superimposed injury occurs during, or as a result of, active service.  VAOPGCPREC 82-90.

Regulations further provide that it is essential to make an initial distinction between bilateral flatfoot as a congenital or as an acquired condition.  The congenital condition, with depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness, is a congenital abnormality which is not compensable.  In the acquired condition, it is to be remembered that depression of the longitudinal arch, or the degree of depression, is not the essential feature.  The attention should be given to anatomical changes, as compared to normal, in the relationship of the foot and leg, particularly to the inward rotation of the superior portion of the os calcis, medial deviation of the insertion of the Achilles tendon, the medial tilting of the upper border of the astragalus.  This is an unfavorable mechanical relationship of the parts.  A plumb line dropped from the middle of the patella falls inside of the normal point.  The forepart of the foot is abducted, and the foot everted.  The plantar surface of the foot is painful and shows demonstrable tenderness, and manipulation of the foot produces spasm of the Achilles tendon, peroneal spasm due to adhesion about the peroneal sheaths, and other evidence of pain and limited motion.  The symptoms should be apparent without regard to exercise.  In severe cases there is gaping of bones on the inner border of the foot, and rigid valgus position with loss of the power of inversion and adduction.  Exercise with undeveloped or unbalanced musculature, producing chronic irritation, can be an aggravating factor.  38 C.F.R. § 4.57.  

An examination which was scheduled pursuant to the instructions set out as part of the Board's April 2012 remand was conducted in May 2012.  See VA Disability Benefits Questionnaire (DBQ).  Review of the DBQ report shows that, unfortunately, the examining physician did not adequately respond to all of the medical questions posed by the Board in April 2012.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board requested that the examiner specify whether the Veteran's currently diagnosed pes planus was a "congenital defect," or a "congenital disease or disorder."  The examiner opined that it is "more likely than not that the pes planus is congenital in its etiology" (emphasis added).  This medical opinion did not sufficiently respond to the posed question.  Stegall.  

Subsequent questions posed as part of the Board's April 2012 remand instructions were all to be dependent on an adequate response to the above-cited medical question; these too must be readdressed as part of this remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the claim folder to the VA physician who completed the May 2012 VA "DBQ" examination.  After reviewing the claim folder, to include the Board's November 2010 and April 2012 remands, 38 C.F.R. § 4.57 and the May 2012 examination report findings, by means of an addendum report, the physician must address the following:

Based on the examination and review of the record, the examiner should address the following:

(a)  Is the Veteran's currently diagnosed pes planus a congenital defect (i.e. structural or inherent abnormality or condition which is more or less stationary in nature) or a congenital disease or disorder (i.e. any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown)?

(i)  If the Veteran's pes planus is a congenital defect, was it subject to superimposed disease or injury during the Veteran's military service?  In answering this question, address the Veteran's May 1982 induction physical examination report which noted a normal clinical evaluation of the feet and was negative for a diagnosis of pes planus.

(ii)  If the Veteran's pes planus is a congenital disease or disorder, indicate whether it was aggravated (permanently worsen during service beyond normal progression) during the Veteran's period of service between July 1982 and July 1985.

(b)  If the answer to (a) is no, is it at least at likely as not that the Veteran's current right toe (hallux valgus) and/or right foot (plantar fasciitis) conditions had their onset in service?

(c)  If the answer to (b) is no, is it at least as likely as not that any currently diagnosed right toe and/or right foot conditions are caused or aggravated by the service-connected right ankle sprain disability? 

(d)  If the answer to (c) is no, is it at least as likely as not that any currently diagnosed right toe and/or right foot conditions are caused or aggravated by the pes planus disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right toe and/or right foot disability present (i.e., a baseline) before the onset of the aggravation.

A complete rationale for the opinion must be provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  In the event that the VA physician who conducted the May 2012 VA "DBQ" examination is unavailable, the RO/AMC should schedule the Veteran for an appropriate VA medical examination in order to determine the etiology of his bilateral pes planus, plantar fasciitis of the right foot, and hallux valgus of the right toe disabilities.  The questions posed in paragraph 1 must be answered by that examiner.  

3.  The Veteran is hereby notified that it is his responsibility to report for any VA examination, if scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  Upon completion of the above, the RO/AMC should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


